Citation Nr: 1537920	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-29 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for sleep apnea, to include as secondary to COPD and in-service surgical treatment.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975 and September 1976 to June 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina, and Pittsburgh, Pennsylvania, in December 2009 and May 2013, respectively.  Jurisdiction over the Veteran's claims currently lies with the Pittsburgh RO.  In July 2010, prior to certification of the appeal, the Veteran's authorized representative withdrew representation of the Veteran.  See 38 C.F.R. § 20.608 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is required prior to adjudicating the Veteran's claims.  A remand is necessary to ensure that there is a complete record upon which to decide the claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In July 2009, after receiving the proper authorization, VA requested records of the Veteran's treatment at Western Carteret Medical Center (Western Carteret).  In the request letter, VA requested records of the Veteran's April 2009 treatment for a bilateral shoulder condition, hemorrhoids, COPD, and additional conditions.  In July 2009, Western Carteret reported that the Veteran did not commence treatment at the medical center until May 2009.  The record does not show that VA made subsequent efforts to obtain authorization from the Veteran to obtain treatment records dated from May 2009.  The Board notes here that under 38 U.S.C.A. § 5103A(b)(2)(B), VA shall make not less than two requests to a custodian of a private records in order for an effort to obtain relevant private records to be treated as "reasonable," unless it is made evident by the first request for records that a second request would be futile.  Accordingly, the Board finds that VA must make reasonable efforts to obtain records of the Veteran's treatment at Western Carteret while on remand.

Additionally, after receiving proper authorization, VA requested treatment records dated from January 1997 from BeachCare Urgent Care Center (BeachCare) and Carteret General Hospital (Carteret).  BeachCare records dated September 2001 to December 2008 are currently associated with the claims file, and the record does not indicate whether records dated January 1997 to September 2001 are unavailable.  Similarly, Carteret records dated October 1999 to May 2009 are associated with the claims file, and the record does not show whether records dated January 1997 to October 1999 are unavailable.  The Board finds that this determination is relevant because VA may not have in its possession all available records of the Veteran's treatment immediately following his discharge from active service.  Thus, in light of 38 U.S.C.A. § 5103A(b), the Board finds that the AOJ must make reasonable efforts to obtain a complete copy of these treatment records on remand.

With regard to the claim for service connection for sleep apnea, to include as secondary to COPD and in-service surgical treatment, the Board notes that VA treatment records indicate that the Veteran has obstructive sleep apnea.  In addition, in July 2014, the Veteran reported that he previously submitted a letter from his spouse in which she asserts that she noticed the Veteran's sleep problem in 1984 after he underwent surgery during service.  However, to date, VA has not provided an examination regarding this claim and the AOJ has not adjudicated the claim for service connection for sleep apnea secondary to in-service surgical treatment.

In light of the Veteran's competent report that he has a history of sleep problems, VA treatment records that document sleep apnea, and service treatment records (STRs) that document in-service rhinoplasty, the Board finds that VA must provide an examination to determine whether the Veteran currently has sleep apnea that may be attributed to his active service, to include in-service medical treatment.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (stating that a Veteran is competent to report on that of which he or she has personal knowledge); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Additionally, because the record does not show that VA has received a statement from the Veteran's spouse, the AOJ should request that the Veteran re-submit that statement.

With regard to the claim for service connection for a left shoulder condition, the Veteran's STRs document a September 1988 complaint of left shoulder pain and a May 2009 statement from non-VA family nurse practitioner S.P. indicates that the Veteran continues to experience that pain.  Thus, the Board finds that an examination is needed to determine whether the Veteran currently has a left shoulder condition and, if so, obtain a medical opinion regarding the likely etiology of the Veteran's claimed left shoulder condition as well.  See McLendon, 20 Vet. App. at 81-82.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit, or authorize VA to obtain, records of his treatment at Western Carteret Medical Center from May 2009 to the present, BeachCare Urgent Care from January 1997 to September 2001, and Carteret General Hospital from January 1997 to October 1999.  All efforts to obtain the identified records and any negative responses should be documented in the claims file.  Additionally, associate with the claims file any outstanding pertinent VA treatment records and any other records identified by the Veteran as pertinent to his appeal.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and onset of the claimed disabilities.  In providing this notice, specifically ask the Veteran to provide the statement from his spouse that he reported was submitted previously with regard to his claim for service connection for sleep apnea.  See July 2014 statement from Veteran.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After completing the development requested above, schedule the Veteran for a VA examination to determine whether he currently has a left shoulder condition and, if so, obtain an opinion regarding the onset and likely etiology of the claimed condition.  The claims folder should be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the competent and credible lay account of any relevant problems during and since service.

   (a) Identify any current left shoulder disability.
   
   (b) If it is found that the Veteran currently has a left shoulder condition, provide an opinion as to whether it is at least as likely as not that his left shoulder condition had its onset during service, or if arthritis is diagnosed, had its onset within one year of his discharge from active service.
   
The claims folder, and any newly associated evidence, should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

4.  Schedule the Veteran for a VA examination to determine whether he currently has sleep apnea and, if so, obtain an opinion regarding the onset and likely etiology of the claimed condition.  The claims folder should be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the competent and credible lay account of any orthopedic problems during and since service.

   (a) After conducting the necessary tests and studies, state whether the Veteran currently has sleep apnea.
   
   (b) If it is found that the Veteran currently has sleep apnea, provide an opinion as to whether it is at least as likely as not that sleep apnea had its onset during service, noting any relationship or lack thereof with in-service rhinoplasties, and/or whether current sleep apnea was caused or aggravated by COPD.

The claims folder, and any newly associated evidence, should be made available to, and reviewed by, the examiner.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

5.  After ensuring that the requested development has been completed, undertake any additional development deemed necessary and readjudicate the issues on appeal.  If any benefits sought are not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




